Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148097(27)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  JENNIFER STANKEVICH, a/k/a
  JENNIFER MILLIRON,
            Plaintiff-Appellant,
                                                                    SC: 148097
  v                                                                 COA: 310710
                                                                    Dickinson CC: 12-016939-DP
  LEANNE MILLIRON,
             Defendant-Appellee.
  ________________________________/

         On order of the Chief Justice, the motion of the American Civil Liberties Union
  Fund of Michigan to participate as amicus curiae is GRANTED. The brief submitted by
  the American Civil Liberties Union Fund of Michigan on December 2, 2013, in support
  of the application for leave to appeal is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 6, 2013
                                                                               Clerk